Section 2516 of the workmen's compensation chapter, in effect, tenders a contract to the employer. If accepted by him, *Page 428 
he agrees to pay into the workmen's compensation fund the premiums provided by the chapter, and the state (contracting through the statute) agrees that the employer "shall not beliable to respond in damages at common law or by the statutefor the injury or death of any employee however occurring." The agreement of the state is so clear and certain that no appraisement in any light can change its natural import. "Other provisions of the act and the various complexities of the situation" cannot becloud its simplicity. "Where the words of a statute are plain, free of ambiguity, conveying a plain intent, there is no room for construction by a court, but only for obedience to the legislative will." Kelley v. Bowman, 68 W. Va. 49,69 S.E. 456. The immunity promised the employer in the statute is without any exception. Language could be exhausted without promising an immunity more comprehensive. If the courts refuse the employer absolute immunity under the statute, they refuse him what the state promised, and what he paid for.
Sections 2516 and 2526 are not related in any contractual way. Section 2516 contains the employer's contract, separate from the other provisions of the act and complete in itself. Section 2526 contains directions to the commissioner for the distribution of the compensation fund. Those directions are not addressed to the employer and make no reference whatever to the covenant of the state in section 2516, and that covenant makes no reference to the distribution of the fund.
The situation may be compared to the payment of money into a court by a debtor under order of the court. In such case, the law does not require the debtor to look to the distribution of the fund.
I am aware of no rule of statutory construction whereby the defect of one section is extended to an independent and unrelated subject in another section, and permitted to create ambiguity where none existed before. Lord Tenterden said inBrandling v. Barrington, (1827) 6 Barb. C. 467, 475: "I think there is always danger in giving effect to what is called the equity of a statute and that it is much safer and better to rely on and abide by the plain words, although the legislature might possibly have provided for other cases had their attention been directed to them." The wisdom of that opinion is *Page 429 
unquestioned. If section 2526 does not include a certain class of occupational injuries which should be compensated, that omission is ascribable solely to the legislature (acting for the state). The omission, if inadvertent, should be corrected by amendment and not by subtraction from the terms of anexecuted contract under section 2516. The terms of a statutory contract should be as inviolate as the terms of an ordinary contract. One should not have to accept at his peril a contract tendered by a sovereign state.
It seems to me that an attempt to harmonize the compensation act "with basic conceptions of personal justice" or to construe the act in relation thereto, is ill-advised because it was not patterned on such conceptions. Long Flame Co. v. Commissioner,111 W. Va. 409, 413, 163 S.E. 16. To the contrary the act disregarded all the legal rights of employer and injured employee as theretofore established, and constructed a new and arbitrary relation between them. I approve the following conception of the act as expressed in the petition to rehear:
    "A workmen's compensation law is essentially destructive of personal rights, and broadly so. It tears down the system of common law and statutory liability and on the ruins erects a new system for dealing with industrial injuries. Its destructiveness is not one-sided or limited to the rights of either employers or employees. It takes away from employees and personal representatives of deceased employees previously existing rights of action against a negligent employer, and at the same time denies the negligent employer defenses he had previously enjoyed. And it takes away from the blameless employer the complete immunity from liability for the consequences of negligence of employees, negligence of third parties, accidents occurring without negligence and acts of God, which he had previously enjoyed, perhaps its most 'destructive' provision. Having destroyed all previously existing rights, remedies and defenses in respect of industrial injuries the legislature did not see fit to provide substitutes for  all such rights, remedies and defenses."
Therefore, I can no longer concur in the opinion herein, and would grant a rehearing. *Page 430